Citation Nr: 1742998	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  10-34 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.

2.  Entitlement to a compensable rating a right shoulder strain.

3.  Entitlement to a rating in excess of 10 percent for a right knee strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from July 1991 to May 1994.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Augusta, Maine Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for bilateral hearing loss, a right shoulder strain, and a right knee strain, and rated each as zero percent disabling.  A December 2010 rating decision by the Indianapolis, Indiana RO subsequently increased the rating for a right knee strain to 10 percent; these matters are now before the Indianapolis RO.   

The issues of entitlement to a compensable rating for a right shoulder strain and to a rating in excess of 10 percent for a right knee strain are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

At no time under consideration is the Veteran's hearing acuity shown to have been worse than Level IV in the right ear or Level II in the left ear.


CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not warranted.  38 U.S.C.A.         § 1155 (West 2014); 38 C.F.R. Part 4, §§ 4.85, 4.86, Diagnostic Code (Code) 6100 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duty to notify was satisfied by February 2009 correspondence.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  VA examinations were conducted in conjunction with this appeal in April 2009, April 2010, and November 2016. The Board finds the reports of the examinations adequate for rating purposes as they included audiometry in accordance with regulatory criteria, and the examiners expressed familiarity with the Veteran's history and the hearing loss disability picture presented.  The examiners elicited from the Veteran and accepted at face value his descriptions of the impact of his hearing loss on his functioning.  He has not identified any additional pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify the various disabilities. 

Ratings for hearing loss disability are derived from Table VII of 38 C.F.R. § 4.85 by a mechanical application of the rating schedule to numeric designations for hearing acuity assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The numeric designations correspond to eleven auditory acuity levels, indicated by Roman numerals, where Level I denotes essentially normal acuity and Level XI denotes profound deafness.  The assignment of the appropriate numeric level is based on the results of controlled speech discrimination tests in combination with the claimant's average hearing threshold.  The average puretone threshold is derived from puretone audiometric testing in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85.

Rating specialists use either Table VI or VIA of 38 C.F.R. § 4.85 to determine the hearing acuity level.  Table VIA is employed when the use of speech discrimination tests is inappropriate due to language difficulties, inconsistent speech discrimination scores, etc., or where there is an exceptional pattern of hearing loss (defined in 38 C.F.R. §  4.86).  One such pattern occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  38 C.F.R. § 4.86(a).  Another occurs when the puretone threshold at 1000 Hertz is 30 decibels or less and the puretone threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(b).  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court of Appeal for Veterans Claims (Court) held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455. The Court also noted, however, that even if an audiologist's description of the functional effects of a veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination. Id.   

Separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).



On April 2009 VA audiological examination, audiometry revealed that puretone thresholds, in decibels, were:


1000
2000
3000
4000
R
30
45
65
60
L
35
30
35
25

The average puretone thresholds were 31 decibels in the right ear and 50 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 88 percent in the left ear.  The examiner noted that the Veteran's functional limitations included difficulty hearing.

On April 2010 VA audiological evaluation, audiometry revealed that puretone thresholds were:


1000
2000
3000
4000
R
25
45
60
60
L
15
15
40
40

The average puretone thresholds were 48 decibels in the right ear and 25 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in each ear.  The examiner noted that the Veteran's hearing loss typically caused him to have difficulty understanding people in the presence of background noise.  

On November 2016 VA audiological evaluation, audiometry revealed that puretone thresholds were:


1000
2000
3000
4000
R
30
50
65
55
L
25
30
50
35

The average puretone thresholds were 50 decibels in the right ear and 35 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 84 percent in the left ear.  The examiner opined that the Veteran's hearing loss did not impact the ordinary conditions of daily life.  

A review of all the audiometry of record found none showing a hearing impairment warranting a compensable rating.  Specifically, under Table VI, the April 2009 VA audiometry found Level II hearing in the right and left ears, the April 2010 VA audiometry found Level I hearing in the right and left ears, and the November 2016 VA audiometry found Level IV hearing in the right ear and Level II hearing in the left ear.  No examination found an exceptional pattern of hearing loss, as defined in 38 C.F.R. § 4.86 (so as to warrant rating under the alternate criteria in Table VIA).  Accordingly, no audiometry during the period under consideration shows a hearing loss disability warranting a compensable rating under the schedular criteria for rating hearing loss.  

Regarding the Veteran's assertions that his hearing impairment is greater than reflected by the noncompensable percent rating assigned, he is deemed competent to testify as to symptoms he experiences, including difficulty hearing.  However, as a layperson, he is not competent to establish his level of hearing impairment by his own opinion.  The rating of hearing loss disability involves the mechanical application of the rating schedule to findings on controlled audiometry.  Such application here results in a noncompensable rating being warranted throughout.  The Board finds no reason to question that the functional impairment flowing from the Veteran's hearing loss disability is as he describes.  Such impairment is contemplated by the noncompensable rating currently assigned.  The November 2016 examiner specified that there was no impact on ordinary living conditions.

As the record shows that the Veteran is currently employed, the matter of entitlement to a total disability rating based on individual unemployability (TDIU) is not raised by the record in the context of the increased rating claim.


ORDER

A compensable rating for bilateral hearing loss is denied.

REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his remaining claims. 

The U.S. Court of Appeals for Veterans Claims (Court) recently held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, the Court clarified the requirements that must be met with respect to orthopedic disability examinations prior to the Board finding that an examination report includes adequate evidence to adjudicate the claim.  Id.  

A review of the claims file reveals that the April 2009, November 2010, and November 2016 VA knee and shoulder examinations do not fully comport with the requirements of Correia and therefore may be inadequate.  The Board specifically notes here that November 2016 VA knee and lower leg examiner noted no pain on examination; however, in a somewhat confusing fashion, he also noted evidence of pain with weight-bearing (without providing the required range of motion measurements).   Thus, at present, none of the medical evidence of record fully satisfies the requirements of Correia and 38 C.F.R. § 4.59.  Accordingly, new VA knee and shoulder examinations are necessary.

Accordingly, the case is REMANDED for the following:

1. The AOJ should ask the Veteran to identify the provider(s) of any and all private evaluations and/or treatment he has received for the remaining disabilities on appeal and to provide authorizations for VA to secure the complete records of all such private evaluations and treatment.  The AOJ should secure for the record complete clinical records of all evaluations and treatment (records of which are not already associated with the record) from the providers identified.

2. The AOJ should then arrange for orthopedic examinations of the Veteran to assess the current severity of his service-connected right shoulder and right knee disabilities.  The examiner must review the entire record in conjunction with the examinations.  Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail.  All indicated tests or studies should be completed and all findings reported should be sufficient to allow for rating under all applicable criteria.

Range of motion studies should include active and passive motion and weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct all the required testing or concludes that certain aspects of the required testing are not necessary or are not relevant for the right knee or shoulder, he or she should clearly explain why that is so.  The examiner should note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors.

Specifically with respect to the Veteran's right knee disability, the examiner should expressly indicate whether there is subluxation or instability (and if so, the degree of such).  The examiner should also note whether the Veteran has symptoms related to the removal of semilunar cartilage, or whether he has dislocated semilunar cartilage that causes frequent episodes of locking, pain, and effusion into the knee joint. 

The examiner is also asked to review the prior right knee and shoulder examinations and opine as to whether the above requested measurements for passive range of motion and in weight-bearing and nonweight-bearing would be similar if taken at the time of the prior examinations in April 2009, November 2010, and November 2016, and if not, how they would have differed.

The examiner should also comment on the effect the right knee and right shoulder disabilities has on the Veteran's daily living activities.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).  (If the Veteran is not experiencing a flare up at the time of the examination, the examiner should ask the Veteran to describe the frequency, severity, duration, and type of symptoms experienced during flare ups and the examiner should provide an opinion based on that information.)  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3. The AOJ should then review the record and re-adjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


